—Judgment unanimously affirmed. Memorandum: Defendant pleaded guilty to assault in the second degree (Penal Law § 120.05 [4]). On appeal, he contends that his plea allocution was inadequate because he raised a possible justification defense and County Court failed to conduct a sufficient inquiry to ensure that the plea was knowing and voluntary (see, People v Lopez, 71 NY2d 662, 666-667). We disagree. The record establishes that, when defendant made statements that raised the possibility of a justification defense, the court advised defendant that he had the right to present a justification defense at trial, and properly conducted a sufficient further inquiry to ensure that the plea was knowing and voluntary (see, People v Lopez, supra, at 667-668). (Appeal from Judgment of Jefferson County Court, Clary, J. — Assault, 2nd Degree.) Present — Pigott, Jr., P. J., Hayes, Hurlbutt, Balio and Lawton, JJ.